DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braddock (U.S. Patent No. 2,352,684) in view of Cain (U.S. Patent No. 3,756,462) and, in the alternative, further in view of Casteel (U.S. Patent No. 6,446,828).
Braddock discloses a food display, transport, storage and serving system (Figs. 1-3) comprising: a base tray comprising: a first base sheet (12); a central portion (17) formed by a wall extending from the first base sheet that defines a first central cavity; an outer wall (13) extending from the first base sheet at a distal outer portion of the first base sheet; an outer lip (10) arranged beyond the outer wall having a first perimeter; and a plurality of first ribs (15) arranged between the central portion and the outer wall to form a food compartment of the base tray between each of the first ribs Braddock (U.S. Patent No. 2,352,684); and a top tray configured to stack on the base tray (Fig. 3), comprising: a second base sheet (12); a central receiving portion (17) formed by a wall extending from the second base sheet that defines a second central cavity, wherein a top of the central portion is configured to seat directly in a groove formed by an underside of the central receiving portion to maintain a vertical spacing between a top of the base tray and a bottom of the top tray, so as to allow access, when the top tray is stacked on the base tray, to the food compartment of the base tray (Fig. 3, the trays are not permanently secured together so they still allow access. “Allow access” does not require that the top tray does not fully cover the base tray); an outer wall (13) extending from the second base sheet at a distal outer portion of the second base sheet; an outer lip (10) arranged beyond the outer wall of the top tray, the outer lip having a second perimeter that is smaller than the first perimeter; and a plurality of second ribs (15) arranged between the central receiving portion and the outer wall of the top tray, wherein a top portion of at least a part of each of the ribs in the plurality of first ribs is configured to seat directly under an underside of at least one respective second rib (Fig. 3), wherein at least one of the first central cavity and the second central cavity is polygonal (Fig. 7), wherein at least one of the central portion and the central receiving portion is configured to receive a tub (intended use), wherein at least one of the walls forming the central portion, at least one of the walls forming the central receiving portion, at least one of the first ribs, and at least one of the second ribs form sections, and wherein at least one of the first ribs and at least one of the second ribs provide insulation between the respective sections (Fig. 3), wherein the base tray further comprises a plurality of grooves (16) formed in the first base sheet and arranged between the central portion and the outer wall, wherein at least one of the walls forming the central portion, at least one of the walls forming the central receiving portion, at least one of the first ribs, and at least one of the second ribs are configured as channels in a bottom of the respective base tray and top tray (col. 2, lines 52-55), wherein the plurality of first ribs radially extend between the central portion and the outer wall of the base tray (Fig. 1), wherein the plurality of second ribs radially extend between the central receiving portion and the outer wall of the top tray (Fig. 1), wherein at least one of the first central cavity and the second central cavity is substantially rectangularly-shaped (Fig. 7), wherein at least one of the first central cavity and the second central cavity is circular or oval (Fig. 1) each of the second ribs defining an underside hollow such that the first ribs are configured to be received at least partially within the underside hollow of the at least one respective second rib, so as to prevent, when the top tray is stacked on the base tray, rotation of the top tray with respect to the base tray (Figs. 5, 6).
Braddock fails to teach that the seating of the trays is arranged such that a vertical gap is formed between trays such that there is a height sufficient to allow access to items stored in the lower tray. 
Cain teaches that it is known in the art to size trays (11, 21) such that there is vertical spacing between the trays when stacked such that the contents of the lower tray can be accessed (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the trays with different sizes , in order to adjust how much material was stor3ed in each tray and in order to allow the lower tray contents to be accessed when the trays are stacked.
Should applicant disagree that Braddock teaches that an underside hollow to prevent rotation, Casteel teaches that it is known in the art to manufacture stacking trays such that ribs are inserted within one another and prevent rotation (col. 2, lines 46-56). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the ribs of Braddock with the stacking arrangement taught by Casteel, in order to improve the storage and transport of trays.

Claims 2, 3, 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braddock, as modified above, in view of Kovacevich et al. (U.S. Application Publication No. 2009/0200701).
Braddock fails to teach wherein the trays include thermoplastic lids that mate with the outer lips and wherein the trays are manufactured from PET, polypropylene or polystyrene.
Kovacevich teaches that it is known in the art to manufacture trays with lids (12) that mate with an outer lip (Fig. 1), wherein the tray components are manufactured from PET, polypropylene or polystyrene (par. 45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the trays with lids, in order to protect the contents of the trays. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the trays from PET, polypropylene or polystyrene, so that the trays were inexpensive and disposable.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733